PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/059,435
Filing Date: 9 Aug 2018
Appellant(s): Fuller et al.


David W. Aldrich

For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 12/13/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/20/2021. 
(2) Response to Argument
Appellant argues that the main reference (Olsen) does not disclose awarding points, as there is no competition and therefore no need for awarding points.  Thus, economic benefits, e.g., financial incentives. Categories of social media participants 4 created in accordance with a level of social participation between and among members of a group of social media participants” and on paragraph 0031 describes “ economic benefit system 8 includes tiered reward system that provides first economic, e.g., financial, monetary compensation, reward, perk, incentive for at least one member of a portion of the group of social media participants communicating one or more likes through the one or more mobile communication devices based on viewing the commercial participants' products or services to at least one other member of the portion of the group of the social media participants.  As can be seen by above, Olson teaches receiving awards/perks for likes on recommended products.  Olson doesn’t teach competing/gamification based on total points accumulated.  Nevertheless, Lore teaches on paragraph 0030 “participants compete and are ranked on the basis of point totals accumulated over the course of the season. For example, individual point totals from a current week…game or games may be added to corresponding cumulative point totals derived from previous games during the regular season” therefore, contrary to Applicant’s argument, it would have been obvious to provide gamification and competition among the influencers in Olson by providing the teachings of receiving to determine which participants have accumulated the highest scores”  (Lore on paragraph 0005).  
With respect to awarding different point value for social media reaction performed on different social media platforms.  Levy  teaches on Figure 5A and paragraph 0034 “ incentives database 190A that may be performed in systems for triggering wireless transmission-based incentives driving social media engagement. The incentives database 190A has a table for each user, in this example user number 123. Each row in the database represents one type of social media activity, such a likes, favorites, shares, comments, views, etc. Each social media platform, such as Twitter, Facebook, Instagram, YouTube, SnapChat, etc., has three columns. The first is the count of the social media activity for that row, such as "likes". The second column is the multiplier for this activity, that is multiplied by the count to get the impact score. For example, 10 likes on Facebook with a multiplier of 0.5 yields an impact score for that activity on that social media platform of 5. The multiplier may be the key variable determined by the product and/or service manufacturer based upon their desired social media marketing campaign. For example, the multipliers in this table are fairly high for Facebook activities. The product/service manufacturer in this example values the person to person recommendation that is achievable via Facebook more than other social media platforms”.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Levy of  awarding different point amounts, where the point amount for a social media reaction performed on a first social media platform is different than the point amount for a social manufacturer…values the person to person recommendation that is achievable via Facebook more than other social media platforms” (Levy on paragraph 0034).
Dependent claim 30 further specifies that during the campaign…it publishes running totals for the influencers to see in order to incentivize them to keep competing for points.  Appellant argues that “running point totals to incentivize users to compete for points throughout the campaign would have no application in Olson, which again, has nothing to do with completion”. The Examiner disagrees with Appellant because as stated above, Olson teaches tiered award system that incentivizes participants by financial monetary compensation, such as rewards and perks for recommending likes and products on social media, Lore was cited to teach participants compete and are ranked on the basis of point totals accumulated and therefore it would have been obvious to have published the accumulated point totals of Lore to motivate competition. 	The Examiner had taken official Notice that publishing money/points won, like in casinos and the like was known to motivate others to play., and Appellant hasn’t provided a proper response that would at least cast reasonable doubt that the known facts weren’t known prior to Applicant’s invention. See MPEP 2144.03.   
For the above reasons, it is believed that the rejections should be sustained.


/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688  
                                                                                                                                                                                                      /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.